         Case MDL No. 2804 Document 6368 Filed 12/03/19 Page 1 of 2




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −122)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,843 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                      Dec 03, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 6368 Filed 12/03/19 Page 2 of 2




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTO−122 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


ALABAMA NORTHERN

  ALN         1      19−01811      Ashland, Alabama, City of v. Purdue Pharma LP et al
                                   Center Point, Alabama, City of v. Purdue Pharma LP et
  ALN         2      19−01812      al

CALIFORNIA CENTRAL
                                                                                     Opposed 12/2/19
  CAC         8      19−02154      County of Alameda et al v. Richard S. Sackler et al

LOUISIANA EASTERN

  LAE         2      19−13374      Doe v. Cephalon, Inc. et al

MARYLAND

                                   The County Commissioner of Carroll County, Maryland
  MD          1      19−03254      v. Allergan PLC et al Opposed 11/26/19

MISSISSIPPI NORTHERN

  MSN         3      19−00246      Carr v. Elliott et al

NEW YORK WESTERN

 NYW          1      19−01517      The City of Buffalo v. Purdue Pharma L.P. et al

VIRGINIA EASTERN

                                   The County Board of Arlington County, Virginia v.
  VAE         1      19−01446      Mallinckrodt PLC, et al Opposed 11/26/19

VIRGINIA WESTERN
                                                                                 Opposed 11/26/19
 VAW          6      19−00077      Amherst County, Virginia v. Mallinckrodt PLC et al
 VAW          7      19−00759      Botetourt County, Virginia v. Mallinckrodt PLC et al
                                                                                Opposed 11/26/19
